PER CURIAM.
By the fourth item of the will of Theodore Marsh we think he disposes of his estate iii the following manner:
• All of his estate went to his sisters as an estate in fee tail; upon the death of either leaving issue, said issue came into the enjoyment of said estate in fee simple. Upon the death of either sister leaving no issue, such share passed in fee simple to the surviving sister or sisters in fee simple.
Upon the death of Margaret A. Knight, her one-third share became an estate in fee simple in her only issue, Benjamin Knight, and upon his death his share would vest in his daughter, Flora Cornelia Knight, if he had died intestate; but Benjamin Knight having died testate his estate passed by his will. Upon the death of Sarah D. Marsh, her share, which she held in fee tail, vested under this item in her sister, Mary C. Harding, in fee simple.
Under the fifth item of his will his personal property is to be distributed in the same manner as his real estate is given under the fourth item.
A decree should be entered in this court along the same lines as that entered in the court of common pleas.